DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on August 31, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 2, and 4-21 are pending. Claim 21 is newly added. Claims 14 and 16 are withdrawn. Claims 1, 2, 4-13, 15, and 17-21 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13 and 15) and the following species in the reply filed on October 5, 2018 is acknowledged:
A: core particle of polysaccharides that are natural or of natural origin; and
B: envelope particles of crosslinked or non-crosslinked poly(meth)acrylate polymers

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued August 31, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "more particularly" in line 8 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsufuji et al. (Matsufuji) (US 2013/0309285 A1; published Nov. 21, 2013).

a core comprising at least organic or inorganic particles A;
said core being covered, discontinuously, with an envelope comprising at least organic or inorganic particles B having a mean size of from 0.01 to 100 µm;
said particles A and B having different polarities.

Note: The rejection set forth herein is directed to the genus.

	Matsufuji discloses a composite pigment comprising at least one small particle (reading on particle A) with a mean particle size of more than 100 nm and less than 1 micron, wherein the surface of the small particle is at least in part covered with at least one layer comprising at least one inorganic solid UV filter and/or at least one coloring pigment (reading on particle B). The composite pigment can be advantageously used as a component for a cosmetic composition (abstract; Matsufuji claim 20). The composite pigment provides enhanced UV filtering effects and can also provide clear and bright color tone (para.0047).
	Matsufuji discloses that the small core particle to be used for the composite pigment is not limited, as long as the small core particle has a mean particle size or a mean particle diameter of more than 100 nm and less than 1 micron (para.0054). The material of the small core particle is not limited. The material can be at least one organic material. The organic material may be hollow or porous. Among the preferred organic material include poly(meth)acrylates, such as polymethylmethacrylates, and polysaccharides (para.0059, 0060, 0062, 0063). 
	The small core particle is at least partially covered with at least one layer comprising at least one inorganic solid UV filter and/or at least one coloring pigment. The layer may be referred to as a coating layer. Preferably, 10% or more of the surface of the small core particle can be covered by the coating layer (para.0066; Fig. 3). As Matsufuji encompasses composites wherein the small core particles has less than 100% of their surface being covered, Matsufuji’s composites read on having a core being covered, discontinuously. The thickness of the coating layer may vary depending on several 
	As noted above, the coating layer on the small core particle may comprise at least one inorganic solid UV filter, which may be active in the UV-A and/or UV-B region (para.0070-0071). It is preferable that the inorganic solid UV filter is in the form of a fine particle such that the mean (primary) particle diameter thereof ranges from 1-50 nm (para.0072). Matsufuji discloses that preferably, the inorganic solid UV filters are selected from pigments (mean size of the primary particles: generally from 5 nm to 50 nm) formed of metal oxides, preferably titanium oxide (also known as titanium dioxide, TiO2). The inorganic solid UV filter may or may not be coated. The coating may comprise (meth)acrylic polymers (para.0073-0075). 
	As noted above, the coating layer may comprise at least one coloring pigment (para.0096, 0097). The pigments can be white or colored, inorganic and/or organic, and generally have a mean particle size greater than or equal to 1 micron. Matsufuji discloses that the particle size of the coloring pigment is not limited, and in a particular embodiment, the coloring pigment may have a mean particle size of from 100nm to less than 1 micron. Among the preferred coloring pigments include titanium dioxide (para.0099-0101, 0103). 
	The small core particle and inorganic solid UV filter(s) and/or coloring pigment(s) can be used in proportions such that the weight ratio of the small core particle to the inorganic solid UV filter(s) and/or coloring pigment(s) (weight ratio of core to the envelope) is 50:50 to 90:10 (para.0095, 0106, 0176; Matsufuji claim 31).
	Matsufuji’s example 1 exemplifies a pigment composite wherein the small core particle is PMMA (350 nm) (reading on organic particles A) and wherein the coating layer is made up of titanium dioxide (TiO2) particles (15 nm) (reading on inorganic particles B) wherein the weight ratio of small core particle to inorganic solid UV filter is 90:10 (Table 1). Matsufuji’s example 3 exemplifies a similar pigment composite to Matsufuji’s example 1, but the weight ratio of small core particle to inorganic solid UV filter is 70:30 (Table 1). 
mechanochemical fusion process (para.0167, 0170). 
	The composition may be in the form of emulsions, such as oil-in-water (O/W) (para.0251). The composite pigment can be present in the cosmetic composition in an amount ranging from 0.01% to 99% by weight, more preferably 1-30% by weight, relative to the total weight of the composition (para.0209). Matsufuji’s example 43 exemplifies a sun care emulsion, which is intended to be a UV shielding product, comprising the composite pigment in an amount of 10% by weight relative to the emulsion (para.0362, Table 12).
	With regards to the instant claims 2 and 17, as evidenced by the instant Specification, PMMA and titanium dioxide appear to have a difference in polarity (ΔE) of 17.5 (pg.43, Example MFP-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7, 11-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsufuji et al. (Matsufuji) (US 2013/0309285 A1; published Nov. 21, 2013).
Applicant claims an emulsion comprising, in a physiologically acceptable medium, at least composite particles comprising: 
a core comprising at least organic or inorganic particles A;
said core being covered, discontinuously, with an envelope comprising at least organic or inorganic particles B having a mean size of from 0.01 to 100 µm;
said particles A and B having different polarities.

Note: The rejection set forth herein is directed to the genus.

	The teachings of Matsufuji are set forth above and incorporated herein. 
	With regards the instant claims 18 and 19, with regards to the weight ratio of the core to the envelope of the composite particles, as discussed above, Matsufuji discloses that the small core particle (reading on particle A) and inorganic solid UV filter(s) and/or coloring pigment(s) (reading on particle B) can be used in proportions such that the weight ratio of the small core particle to the inorganic solid UV filter(s) and/or coloring pigment(s) is 50:50 to 90:10, and exemplifies a composite wherein the weight ratio of small core particle to inorganic solid UV filter is 90:10 (para.0095, 0106, 0176; Matsufuji claim 31). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	With regards to the mean size of the composite particles, as discussed above, the composite may be made up of a small core particle having a size ranging from 100 nm to less than 10 micron, and a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	With regards to the instant claim 20, as discussed above, Matsufuji encompasses composite particles wherein the small core particles has less than 100% of the surface covered, thus reading on a core particle being covered discontinuously. Matsufuji discloses that preferably, 10% or more of the surface of the small core particle can be covered by the coating layer. While the range overlaps with the instant claim’s range, Matsufuji does not anticipate claim 20 as Matsufuji encompasses a broader range than the instant claim 20. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	With regards to the instant claim 21, as discussed above, the composite may be made up of a small core particle (reading on Particle A) having a size ranging from 100 nm to less than 10 micron, and a single coating layer of solid UV filter(s) and/or coloring pigment(s), such as titanium dioxide, (reading on particle B) which may vary in size, for example 5-50 nm, greater than or equal to 1 micron, and 100 nm to less than 1 micron. While the range overlaps with the instant claim’s range, Matsufuji does not anticipate claim 21 as Matsufuji encompasses a broader range than the instant claim 20. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 1, 2, 4-7, 11-13, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (Muller) (US 6,511,655 B1; of record) and Matsufuji et al. (Matsufuji) (US 2013/0309285 A1; published Nov. 21, 2013).
Applicant’s claims are set forth above and incorporated herein.

Applicant further claims an oil-in-water emulsion comprising the composite particles according to claim 1, as emulsion stabilizer, wherein the oil-in-water emulsion does not comprise and emulsifying surfactant.

Note: The rejection set forth herein is directed to the genus.

	Muller discloses low-viscosity cosmetic or dermatological preparations of the oil-in-water type (reading on O/W emulsion), which comprise an oil phase, in which hydrophobic and/or amphiphilic solids are incorporated (abstract; col.1, lines 5-9). Muller discloses that an object of their invention was to prepare preparations of the oil-in-water type which have a very low viscosity and are stable towards increased electrolyte concentrations, and into which large amounts of polar oil components can be incorporated (col.5, lines 1-9).
	Muller discloses that their O/W formulations are very stable and have a high light protection factor. The preparations have excellent stability against deposition in oil and water phases and exhibit very good sensory properties such as, for example, spreadability on the skin or ability to be absorbed into the skin (col.5, lines 29-52).
	Muller’s preparations comprises less than 0.5% by weight (based on the total weight of the preparation) of emulsifiers (col.5, lines 53-60), thus reading on an O/W emulsion not comprising an emulsifying surfactant. It is noted that the instant Specification defines “not containing any emulsifying surfactant” to mean containing less than 1.00% by weight of emulsifying surfactant (pg.6, ln.16-19).
	Muller discloses that their cosmetic preparations are customarily used in cosmetics for protecting the skin against UV rays (col.8, ln.49-56; col.22, ln.7-18). The cosmetic preparations preferably 

	Muller does not appear to explicitly discloses the inclusion of the composite particles recited in the instant claim 1. Matsufuji is relied upon for this disclosure. The teachings of Matsufuji are set forth above and incorporated herein. Additional relevant teachings of Matsufuji are set forth herein below.

Matsufuji discloses that it was surprisingly discovered that a single core particle with a smaller mean particle size of more than 100 and less than 1 micron can provide better UV filtering and/or coloring effects than a single core particle with a larger mean particle size of 1 micron or more, and that the UV filtering and/or coloring effects by the small core particles can be further enhanced when combined with large particles to form a composite pigment composition (para.0049). 
Matsufuji discloses that since particles of inorganic solid UV filter(s) and/or coloring pigment(s) are firmly bonded on the core particle, the UV filter(s) and/or coloring pigment(s) cannot penetrate into the skin via pores on the skin. In addition, even if inorganic solid UV filters and/or coloring pigments irritate, a large amount of the inorganic UV filters and/or coloring pigments cannot directly contact with the skin, because they are present only on the core particle. Accordingly Matsufuji discloses that their composite pigment is safer than the bulk of inorganic solid UV filters or coloring pigments (para.0050). 
Further, Matsufuji’s composite pigment can provide a better feeling on use, because fine particles or inorganic solid UV filters and/or coloring pigments are firmly fixed on the core particle so that it is possible to reduce free fine particles which have a high friction coefficient such that they do not easily spread on the skin and provide an unpleasant feeling on use (para.0051).
Matsufuji further discloses that a cosmetic composition comprising their composite pigment can exert advantageous cosmetic and/or practical effects due to the inclusion of their composite pigment. For example, their cosmetic composition has better UV shielding effects. In addition, if the cosmetic composition is in the form of a powder, it also has a smooth feeling on use due to reduced friction, 

	As discussed above, Muller is directed to a cosmetic O/W emulsion used for protecting the skin against UV rays, and discloses the inclusion of UV protection and filtering agents. In light of Matsufuji’s disclosure of the advantages that their composite pigments provide for cosmetic compositions (e.g. O/W emulsions), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Muller with the teachings of Matsufuji, and incorporate Matsufuji’s composite pigment particles discussed above, e.g. PMMA core particles coated with TiO2 particles, into Muller’s cosmetic O/W emulsion as the UV protectant/filtering agent. One of ordinary skill in the art would have been motivated to do so because the of the advantages provided for by Matsufuji’s composite pigment particles, such as the enhanced UV shielding/filtering effects, improved feeling on use, and being safer as the particles cannot directly contact the skin to cause irritation and cannot penetrate into the skin via the pores on the skin. Matsufuji’s composite pigment particles also provide good visual optical effects such as matte and haze effects. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Muller discloses the inclusion of at least one UV-A filter substance and/or at least one UV-B filter substance in their cosmetic emulsions, and Matsufuji’s composite pigment particles are active in filtering n the UV-A and/or UV-B region, and Matsufuji’s composite pigment particles are suitable for application onto skin and inclusion in cosmetic emulsions.
	With regards to the amounts and ranges recited in the instant claims , in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
.

Claims 1, 2, 4-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsufuji et al. (Matsufuji) (US 2013/0309285 A1; published Nov. 21, 2013), Victor (US 2002/0192260 A1; published Dec. 19, 2002), and Kim et al. (Kim) (US 2003/0091824 A1; published May 15, 2003).
Applicant claims an emulsion comprising, in a physiologically acceptable medium, at least composite particles comprising: 
a core comprising at least organic or inorganic particles A (elected species: polysaccharides that are natural or of natural origin);
said core being covered, discontinuously, with an envelope comprising at least organic or inorganic particles B (elected species: crosslinked or non-crosslinked poly(meth)acrylate polymers) having a mean size of from 0.01 to 100 µm;
said particles A and B having different polarities.

Note: The rejection set forth herein is directed to the elected species.

	The teachings of Matsufuji are set forth above and incorporated herein. Additional relevant teachings of Matsufuji are set forth herein. 
	As discussed above, the small core particles used for the composite pigment may be polysaccharides, and the small core particle may be porous.
Further, in an embodiment, coated inorganic solid UV filters are preferable, because the UV filtering effects of the inorganic solid UV filters can be enhanced (para.0093). As discussed above, inorganic solid UV filters, such as titanium oxide, may be coated with a coating comprising (meth)acrylic polymers.
	


	Victor is relied upon for the disclosure of specific polysaccharides known to be used in cosmetic preparations for the skin. Victor is directed to particles for use in cosmetic preparations to reduce the visual perception of skin imperfections (para.0010). Among the suitable particles for use in such cosmetic preparations include cellulose and starch (para.0015). 
	Kim discloses polymethylmethacrylate (PMMA)-coated titanium dioxide particles, and their use in cosmetics, such as O/W emulsion type cosmetics for UV-blocking (para.0009-0011, 0050, 0068, 0075). Kim discloses that Fig.2 shows that the titanium dioxide particles are uniformly coated with PMMA (para.0059; Fig.2). Kim discloses that their composite particles, such as PMMA-coated titanium dioxide particles, have improved UV-scattering efficiency and dispersion stability (abstract; para.0009, 0076). The resulting particles may have a size in the range of about 6-7 microns (para.0074). 

	With regards to the material for Matsufuji’s small core particle, as discussed above, the small core particles used for the composite pigment may be polysaccharides, and the small core particle may be porous. In light of Victor’s disclosure of specific polysaccharides known to be used as particles in cosmetic preparations for the skin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the teachings of Matsufuji with the teachings of Victor, and try starch or cellulose as the small core particle material in Matsufuji’s composite pigment particle, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Matsufuji discloses that their core particles, which are porous, are 
	With regards to the inorganic solid UV filter used as the coating material on Matsufuji’s composite pigments, as discussed above, the inorganic solid UV filter, such as titanium oxide (TiO2) is preferably coated to enhance the UV filtering effects. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Matsufuji and Victor with the teachings of Kim and use Kim’s PMMA-coated titanium dioxide particles as the inorganic solid UV filter component on the composite pigment of the combined teachings of Matsufuji and Victor. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of improved UV-scattering efficiency and improved stability of the composition. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because Matsufuji discloses that the titanium dioxide particles may be coated with methacrylic polymers, and Kim’s PMMA-coated titanium dioxide particles are used for UV-blocking purposes in O/W emulsion type cosmetics.
	As discussed above, Kim discloses that the titanium dioxide particles are uniformly coated with PMMA. Thus, because the PMMA forms a complete shell around the titanium dioxide particle, the PMMA-coated titanium dioxide particles also read on hollow PMMA particles with titanium dioxide particles encapsulated therein. Therefore, the composite pigment of the combined teachings of the Matsufuji, Victor, and Kim as discussed above reads on a porous cellulose core particle that is discontinuously coated with PMMA particles. Although the PMMA particles also include additional material (i.e. encapsulated titanium dioxide), it still reads on the claims because of the recitation of the transitional phrase “comprising”. The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements or method steps. Note: MPEP 2111.03.
With regards to the instant claim 9, as evidenced by the instant Specification, porous cellulose appears to have the claimed wet point for oil and wet point for water (pg.20, ln.5-10).
.

Claims 1, 2, 4-13, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (Muller) (US 6,511,655 B1; of record), Matsufuji et al. (Matsufuji) (US 2013/0309285 A1; published Nov. 21, 2013), Victor (US 2002/0192260 A1; published Dec. 19, 2002), and Kim et al. (Kim) (US 2003/0091824 A1; published May 15, 2003).
Applicant’s claims are set forth above and incorporated herein.

Applicant further claims an oil-in-water emulsion comprising the composite particles according to claim 1, as emulsion stabilizer, wherein the oil-in-water emulsion does not comprise and emulsifying surfactant.

Note: The rejection set forth herein is directed to the elected species.

The  teachings of Muller are set forth above and incorporated herein.

	Muller does not appear to explicitly discloses the inclusion of the elected species of composite particles recited in the instant claim 1. Matsufuji, Victor, and Kim are relied upon for this disclosure. 
The teachings of Matsufuji, Victor, and Kim, and the motivation for their combination are set forth above and incorporated herein.

As discussed above, Muller is directed to a cosmetic O/W emulsion used for protecting the skin against UV rays, and discloses the inclusion of UV protection and filtering agents. In light of Matsufuji’s disclosure of the advantages that their composite pigments provide for cosmetic compositions (e.g. O/W emulsions), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Muller with the teachings of Matsufuji, 2, into Muller’s cosmetic O/W emulsion as the UV protectant/filtering agent. One of ordinary skill in the art would have been motivated to do so because the of the advantages provided for by Matsufuji’s composite pigment particles, such as the enhanced UV shielding/filtering effects, improved feeling on use, and being safer as the particles cannot directly contact the skin to cause irritation and cannot penetrate into the skin via the pores on the skin. Matsufuji’s composite pigment particles also provide good visual optical effects such as matte and haze effects. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Muller discloses the inclusion of at least one UV-A filter substance and/or at least one UV-B filter substance in their cosmetic emulsions, and the composite pigment particles of the combined teachings of Matsufuji, Victor, and Kim are active in filtering in the UV-A and/or UV-B region, and are suitable for application onto skin and inclusion in cosmetic emulsions. 
	With regards to the amounts and ranges recited in the instant claims , in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed August 31, 2020 have been fully considered. The new rejections set forth above cite a new combination of references not previously discussed. 
With regards to the Muller reference, it is noted that in the new rejections set forth above citing the Muller reference, the Muller reference is only relied upon for the emulsion base and the amount of surfactants incorporated into the emulsion, and is not relied upon for the composite particles.

Conclusion
Claims 1, 2, 4-13, 15, and 17-21 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616